DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 06/04/2021.  Claims 1-4, 6, 8-22 are pending in the case.  Claims 1 and 15 are independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellenby et al. (hereinafter Ellenby, US 5,742,521) in view of Abovitz et al. (hereinafter Abovitz, US 2015/0248792).
In regards to independent claim 1, Thomas teaches a method of operating a playback device, the method comprising: 
Displaying image including content captured by a camera of the playback device and at least some addition image content (Ellenby, “Having the above described hardware in place and operable, the system can now address a scene, collect an electronic image of that scene 52, identify the scene, generate information relating to the scene 51, combine the computer generated information with the image to form a composite image 53,”  Column 10 Lines 50-55, Column 5 Lines 1-30)


teach switching from the first mode of operation to a temporal replay enabled mode of operation in response to detecting activation of the temporal replay enabled control interface (Ellenby, Column 27 Lines 15-24, “the images from that time can be recalled from the data store, adjusted for proper perspective according to the users position and attitude, and replayed onto the field as the field appears today… In either case, the viewer "sees" the historic event superimposed with the present stadium,” Column 14-40)
wherein the temporal replay-enabled mode of operation provides functionality to control a temporal playback operation to affect a playback of the at least some additional image content relative to a playback of the image content captured by the camera (Ellenby, “Panels may be "attached" and follow the dynamic Action Data Elements. They may be used to display images as well as menu data. FIG. 13 shows a "replay" Panel 131 fixed in the outfield portion of an image of a real scene. The Panel is displaying the play which happened moments ago onto a "live" image,” Ellenby, Column 15 Lines 23-27)
Ellenby fails to expliclity teach such that the playback of the at least some additional image content is different from the playback of the image content captured by the camera. Abovitz teaches such that the playback of the at least some additional image content is different from the playback of the image content captured (Abovitz, “The AR system may render the virtual entertainment or media room with one or more three-dimensional replay or playback tablets. The three-dimensional replay or playback tablets may replicate in miniature, a pitch or playing field of a game the user is watching on the primary display, for instance providing a "God's eye view." The three-dimensional replay or playback tablets may, for instance, allow the user to enjoy on-demand playback or replay of media content that 
In regards to dependent claim 2, Ellenby in view of Abovitz teaches the method of claim 1, wherein the additional image content comprises content corresponding to a sporting event (Ellenby, “It is another primary object of the invention to provide a vision system for use in sporting events such as baseball”, Column 3 Lines 4-5). 
In regards to dependent claim 3, Ellenby in view of Abovitz teaches the method of claim 1, wherein the additional image content is video content (Ellenby, “Because that perspective may have no relation with the viewers present perspective, the replayed film is like simple video play-back,” Ellenby, Column 25-30)
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.
In regards to dependent claim 21, Ellenby in view of Abovitz teaches the method of claim 1, wherein the image content captured by the camera comprises near real-time image content (Ellenby, “With systems of the invention it is possible to combine images from other time periods onto live images of real scenes,” Column 11 Lines 14-16).
Dependent claim 22 is in the same context as claim 21; therefore it is rejected under similar rationale.


Claim 4, 6, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellenby in view of Abovitz and Thomas-Brigden et al. (hereinafter Thomas, US 2018/0101238)
In regards to dependent claim 4, Ellenby in view of Abovitz fails to explicitly teach:
detecting a change in an orientation or a position of the playback device; and 
controlling, during the temporal replay-enabled mode of operation, a temporal playback operation based on the detected change in the orientation or the position of the playback device.  

Thomas teaches:
detecting a change in an orientation or a position of the playback device (Thomas teaches tilting a device to change the replay of a video, Thomas, [0019], [0080]-[0084]); and 
controlling, during the temporal replay-enabled mode of operation, a temporal playback operation based on the detected change in the orientation or the position of the playback device  (Thomas teaches changing the speed of playback based on gestures, Thomas, [0217]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 6, Ellenby in view of Abovitz fails to explicitly teach:
detecting a rate of change of in the orientation or the position of the playback device; and controlling a speed of the temporal playback operation based on the rate of change
Thomas teaches:
detecting a rate of change of in the orientation or the position of the playback device; and controlling a speed of the temporal playback operation based on the rate of change (Thomas teaches multiple rates of fast forward and reverse, Thomas, [0217], [0084]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 8, Ellenby in view of Abovitz fails to explicitly teach:
wherein detecting the change in the orientation of the playback device comprises detecting a rotation of the playback device; and
wherein controlling the temporal playback operation comprises performing a temporal trick play playback operation, wherein the temporal trick play playback operation comprises one of i) a fast 
Thomas teaches,
wherein detecting the change in the orientation of the playback device comprises detecting a rotation of the playback device; and
wherein controlling the temporal playback operation comprises performing a temporal trick play playback operation, wherein the temporal trick play playback operation comprises one of i) a fast forward operation or ii) a reverse operation wherein the fast forward operation is performed in response to a rotation of the playback device in a first direction, and wherein the reverse operation is performed in response to rotation of the playback device in a second direction (Thomas teaches a left or right tilt to fast forward or rewind, [0183], [0217]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 9, Ellenby in view of Abovitz fails to explicitly teach: 
storing information indicative of a default orientation of the playback device, wherein the default orientation of the playback device comprises an orientation of the playback device at an activation time of the temporal replay enabled mode of operation and corresponds to playback of the additional image content at a normal playback rate;
wherein controlling the temporal playback operation further comprises:
detecting a rotation from the default orientation of the playback device that satisfies a criterion, wherein the criterion corresponds to an amount of rotation to trigger the temporal trick play playback operation; and
initiating, in response to detecting the rotation that satisfies the criterion, the temporal trick play playback operation
Thomas teaches:

wherein controlling the temporal playback operation further comprises:
detecting a rotation from the default orientation of the playback device that satisfies a criterion, wherein the criterion corresponds to an amount of rotation to trigger the temporal trick play playback operation, (Thomas teaches rotation to a set degree to initiate fast forward or rewind, Thomas, [0084]); and
initiating, in response to detecting the rotation that satisfies the criterion, the temporal trick play playback operation (Thomas teaches a left or right tilt to fast forward or rewind, [0183], [0217]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 10, Ellenby in view of Abovitz fails to explicitly teach:
storing information indicative of a default position of the playback device, wherein the default position of the playback device comprises a position of the playback device at an activation of the temporal replay enabled mode of operation and corresponds to playback of the additional image content at a normal playback rate
Thomas teaches:
storing information indicative of a default position of the playback device, wherein the default position of the playback device comprises a position of the playback device at an activation of the temporal replay enabled mode of operation and corresponds to playback of the additional image content at a normal playback rate (Thomas teaches a default playback state based on a default tilt, Thomas, [0080]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 11, Ellenby in view of Abovitz fails to explicitly teach: 

Thomas teaches:
determining from a direction of a rotation of the playback device implementing a fast forward operation being implemented in response to a clockwise rotation of the playback device and implementing a reverse operation in response to a counterclockwise rotation of the playback device (Thomas teaches rotation to a set degree to initiate fast forward or rewind, Thomas, [0084]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 12, Ellenby in view of Abovitz fails to explicitly teach: 
controlling a speed of the fast forward operation or the reverse operation based on an amount of detected rotation  
Thomas teaches:
controlling a speed of the fast forward operation or the reverse operation based on an amount of detected rotation  (Thomas teaches rotation to a set degree to initiate fast forward or rewind, Thomas, [0065], [0084], [0217]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 13, Ellenby in view of Abovitz fails to explicitly teach:
controlling a speed of the fast forward operation or the reverse operation based on the length of time the detected rotation exceeds a rotation used to enable the fast forward operation of the reverse operation
Thomas teaches:
controlling a speed of the fast forward operation or the reverse operation based on the length of time the detected rotation exceeds a rotation used to enable the fast forward operation of the reverse operation (Thomas teaches hold the rotation after a set amount of time can indicate the gesture, Thomas, [0065], [0084], [0217]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.
In regards to dependent claim 14, Ellenby in view of Abovitz fails to explicitly teach:
Detecting an orientation of the playback device indicative of a disablement of the temporal trick play playback operations; and
switching from the fast forward operation or the reverse operation to a normal temporal playback operation in response to the disablement of the temporal trick play playback operation
Thomas teaches:
detecting an orientation of the playback device indicative of a disablement of the temporal trick play playback operations (Thomas teaches tilting the device to indicate fast forward and rewind and a default tilt to indicate normal playback, Thomas, [0080-0083]); and
switching from the fast forward operation or the reverse operation to a normal temporal playback operation in response to the disablement of the temporal trick play playback operation (Thomas teaches playback rate changes for known gestures only, Thomas, [0079]) .
It would have been obvious to one of ordinary skill in the art, having the teachings of Ellenby, Abovitz, and Thomas before him before the effective filing date of the claimed invention, to modify the augmented reality replay taught by Ellenby to include the gesture based playback control of Thomas in order to obtain a device that adjusts playback of a replay in an augmented reality using gestures. One would have been motivated to make such a combination because it allows a device to adjust the playback of a scene without use of a secondary input device.

Dependent claim 16 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 11; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 12; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 13; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171